DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments filed on 4/19/2021 are entered for prosecution. Claims 62-81 remain pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Elizabeth Iglesias (70659) on 4/21/2021.

The application has been amended as follows: 

1-61.	(Cancelled)
62.	(Currently Amended) A method, comprising:	obtaining a first transmission path, wherein when the first transmission path is obtained the first transmission path is using a first physical link group to transmit data to a second device, the first physical link group comprises a first physical link, and the first transmission path uses the first physical link to transmit the data;	attempting to switch, based on a preconfigured link switching policy and transmission successful switch of the first physical link used by the first transmission path from the first physical link group to the second physical link group the first transmission path uses the first physical link that is comprised in the second physical link group.
63.	(Previously presented) The method according to claim 62, wherein attempting to switch, based on the preconfigured link switching policy and the transmission information of the first transmission path, the first physical link used by the first transmission path from the first physical link group to the second physical link group comprises:	when the first transmission path uses the first physical link group to transmit the data, monitoring a transmission rate of the first physical link group used by the first transmission path, to obtain load information; and	attempting to switch, based on a load policy in the preconfigured link switching policy and the load information, the first physical link used by the first transmission path from the first physical link group to the second physical link group.

65.	(Previously presented) The method according to claim 62, wherein attempting to switch, based on the preconfigured link switching policy and transmission information of the first transmission path, the first physical link used by the first transmission path from the first physical link group to the second physical link group comprises:	when the first transmission path uses the first physical link group to transmit the data, obtaining path availability information based on a quantity of links and a quantity of paths that are used by a first device, wherein the path availability information comprises information about whether the first transmission path is available to continue to be used by the first physical link group, and the first transmission path is configured by the first device; and	attempting to switch, based on the preconfigured link switching policy and the path availability information, the first physical link used by the first transmission path from the first physical link group to the second physical link group.

67.	(Previously presented) The method according to claim 62, further comprising:	obtaining authentication information of the first physical link in the first physical link group; and	when an authentication of the first physical link has succeeded, determining, based on the authentication information of the first physical link, that authentication of the first physical link in the second physical link group between a first device and the second device has succeeded, wherein the first transmission path is configured by the first device.
68.	(Currently Amended) The method according to claim 62, wherein in response to the first physical link used by the first transmission path successfully switching from the first physical link group to the second physical link group, continuing transmitting the data through the first transmission path, wherein after the successful switch of the first physical link used by the first transmission path from the first physical link group to the second physical link group the first transmission path uses the first physical link that is comprised in the second physical link group, comprises:	encapsulating the data using a transport layer protocol corresponding to the first physical link in the first physical link group; and	in response to the first physical link used by the first transmission path successfully switching from the first physical link group to the second physical link group, continuing transmitting, through the first transmission path, the data that is encapsulated using the transport layer protocol, wherein after the first physical link used by the first transmission path switches from the first physical link group to the 
69.	(Currently Amended) The method according to claim 62, wherein after sending the first link switching notification message to the second device, the method further comprises:	receiving a first link switching feedback message sent by the second device; and	performing the following:		in response to the first link switching feedback message indicating that the second device cannot switch the first physical link group to the second physical link group, switching, based on the preconfigured link switching policy and the transmission information of the first transmission path, the first physical link used by the first transmission path from the first physical link group to a third physical link group, and sending a second link switching notification message to the second device; or		when the first link switching feedback message indicates that the second device has successfully switched the first physical link group to the second physical link group, continuing to transmit the data through the first transmission path, wherein after the successful switch of the first physical link used by the first transmission path from the first physical link group to the second physical link group the first transmission path uses the first physical link that is comprised in the second physical link group.
70.	(Previously presented) The method according to claim 62, wherein attempting to switch, based on the preconfigured link switching policy and transmission information of the first transmission path, the first physical link used by the first transmission path from the first physical link group to the second physical link group comprises:	attempting to switch, based on the preconfigured link switching policy and the transmission information of the first transmission path, the first physical link used by the first transmission path from 
71.	(Currently Amended) A method, comprising:	receiving, by a second device, a first link switching notification message from a first device, wherein the first link switching notification message comprises information indicating that a first physical link used by a first transmission path of the first device is requested to be switched from a first physical link group to a second physical link group, wherein when the first link switching notification is received the first transmission path is using the first physical link group to transmit data;	when the second device is authorized to switch the first physical link from the first physical link group to the second physical link group, performing the following: 		switching, by the second device, the first physical link from the first physical link group to the second physical link group; and		continuing receiving the data through the first transmission path, wherein after the [[the]] first physical link is switched from the first physical link group to the second physical link group the first transmission path uses the first physical link that is comprised in the second physical link group.
72.	(Previously presented) The method according to claim 71, wherein after receiving the first link switching notification message sent by the first device, the method further comprises:	determining whether the second device is authorized to switch the first physical link from the first physical link group to the second physical link group; and	when the second device cannot switch the first physical link from the first physical link group to the second physical link group, sending a first link switching feedback message to the first device, 
73.	(Previously presented) The method according to claim 71, wherein after receiving the first link switching notification message sent by the first device, the method further comprises:	determining whether the second device is authorized to switch the first physical link from the first physical link group to the second physical link group; and	when the second device is authorized to switch the first physical link from the first physical link group to the second physical link group, and after the first physical link is switched from the first physical link group to the second physical link group, sending a first link switching feedback message to the first device, wherein the first link switching feedback message comprises information indicating that the second device has successfully switched the first physical link from the first physical link group to the second physical link group.
74.	(Previously presented) The method according to claim 71, wherein after continuing receiving the data through the first transmission path, the method further comprises:	decapsulating the data using a transport layer protocol corresponding to the first physical link in the first physical link group.
75.	(Previously presented) The method according to claim 71, wherein switching the first physical link from the first physical link group to the second physical link group comprises:	switching, based on the first link switching notification message, the first physical link used by the first transmission path from the first physical link to a second physical link; or 	in addition to the first physical link used by the first transmission path, adding the second physical link to the first transmission path based on the first link switching notification message.

77.	(Previously presented) The first device according to claim 76, wherein the program includes instructions for: 
78.	(Previously presented) The first device according to claim 76, wherein the program includes instructions for: 	before obtaining the first transmission path, obtaining a content type of the data and a data volume of the data; and 	configuring the first physical link group for the first transmission path based on the content type and the data volume.
79.	(Previously presented) The first device according to claim 76, wherein the program further includes instructions for: 	obtaining authentication information of the first physical link in the first physical link group; and 	when an authentication of the first physical link succeeds, determining, based on the authentication information of the first physical link, that authentication of the first physical link in the second physical link group between first device and the second device has succeeded.
80.	(Previously presented) The first device according to claim 76, wherein the program includes instructions for: 	encapsulating the data using a transport layer protocol corresponding to the first physical link in the first physical link group; and 
81.	(Currently Amended) The first device according to claim 76, wherein the program further includes instructions for: 	after sending the first link switching notification message to the second device, receiving a first link switching feedback message sent by the second device; and 	performing the following:		in response to the first link switching feedback message indicating that the second device cannot switch the first physical link from the first physical link group to the second physical link group, switching, based on the preconfigured link switching policy and the transmission information of the first transmission path, the first physical link used by the first transmission path from the first physical link group to a third physical link group, and sending a second link switching notification message to the second device; or 		in response to the first link switching feedback message indicating that the second device has successfully switched the first physical link from the first physical link group to the second physical link group, continuing transmitting the data through the first transmission path that uses the second physical link group, wherein after the [[the]] first physical link switches from the first physical link group to the second physical link group the first transmission path uses the first physical link that is comprised in the second physical link group.


Allowable Subject Matter
Claims 62-81 are allowed.

The following is an examiner’s statement of reasons for allowance: No reasonable combination of prior art references were found to teach or suggest, along with other limitations, “obtaining a first transmission path, wherein when the first transmission path is obtained the first transmission path is using a first physical link group to transmit data to a second device, the first physical link group comprises a first physical link, and the first transmission path uses the first physical link to transmit the data; attempting to switch, based on a preconfigured link switching policy and transmission information of the first transmission path, the first physical link used by the first transmission path from the first physical link group to a second physical link group, wherein the second physical link group comprises a second physical link, and the transmission information comprises information obtained by monitoring the first physical link group; sending a first link switching notification message to the second device, wherein the first link switching notification message comprises information indicating the attempt to switch the first physical link used by the first transmission path from the first physical link group to the second physical link group; and in response to the first physical link used by the first transmission path successfully switching from the first physical link group to the second physical link group, continuing transmitting the data through the first transmission path, wherein after the successful switch of the first physical link used by the first transmission path from the first physical link group to the second physical link group the first transmission path uses the first physical link that is comprised in the second physical link group“ as recited in claims 62 and 76 and “receiving, by a second device, a first link switching notification message from a first device, wherein the first link switching notification message comprises information indicating that a first physical link used by a first transmission path of the first device is 

Leng et al. (US 20140376473 A1, hereafter Leng) –  discloses “obtaining a first transmission path, wherein when the first transmission path is obtained the first transmission path is using a first physical link group to transmit data to a second device, the first physical link group comprises a first physical link, and the first transmission path uses the first physical link to transmit the data (Fig.12, S108. Transmitting data via the data channels in the cellular network; the first physical group comprises data channels in the cellular network and the emulation data channels);	 attempting to switch (Fig.12, S109. Releasing the emulation data channels based on a predetermined condition), based on a preconfigured link switching policy and transmission information of the first transmission path (Fig.12, S109. a predetermined condition), the first physical link used by the first transmission path from the first physical link group to a second physical link group (Fig.12, S109. Releasing the emulation data channels based on a predetermined condition and transmitting data via the data channels in the cellular network), and the transmission information comprises information obtained by monitoring the first physical link group ([0098] When the base station decides to use the emulation data ); and	 in response to the first physical link used by the first transmission path successfully switching from the first physical link group to the second physical link group, continuing transmitting the data through the first transmission path, wherein after the successful switch of the first physical link used by the first transmission path from the first physical link group to the second physical link group the first transmission path uses the first physical link that is comprised in the second physical link group (Fig.12, S109. Releasing the emulation data channels based on a predetermined condition and transmitting data via the data channels in the cellular network; the second physical group comprises data channels in the cellular network)” as required by claims 62 and 76, and “when the first link switching notification is received the first transmission path is using the first physical link group to transmit data (Fig.12, S108. Transmitting data via the data channels in the cellular network, the first physical group comprises data channels in the cellular network and the emulation data channels);	 when the second device is authorized to switch the first physical link from the first physical link group to the second physical link group, performing the following:	 switching, by the second device, the first physical link from the first physical link group to the second physical link group (Fig.12, S109. Releasing the emulation data channels based on a predetermined condition and transmitting data via the data channels in the cellular network); and	 continuing receiving the data through the first transmission path, wherein after the first physical link is switched from the first physical link group to the second physical link group the first transmission path uses the first physical link that is comprised in the second physical link group (Fig.12, S109. Releasing the emulation data channels based on a predetermined condition 

Peng et al. (WO 2015192317 A1, hereafter Peng; Peng is cited by Applicant in IDS filed 1/9/2020; EP 3148289 A1 is used for mapping) –  discloses “obtaining a first transmission path, wherein when the first transmission path is obtained the first transmission path is using a first physical link group to transmit data to a second device, the first physical link group comprises a first physical link, and the first transmission path uses the first physical link to transmit the data ([0006], "monitoring ... link performance parameters respectively corresponding to multiple communications standards supported by a data link layer"; transmission using data link layer and a physical layer; [0027]; figures 1 b and 1 d);	 attempting to switch ([0002], "the user terminal may select a communications standard according to a particular policy to perform data communication"; [0031]), based on a preconfigured link switching policy and transmission information of the first transmission path, 

Kim et al. (US 20140206353 A1, hereafter Kim) –  discloses “sending the first link switching notification message to the second device” as required by claims 62 and 76, and “receiving, by the second device, the first link switching notification message from the first device” as required by claim 71 (Fig.10A, 8. HO command, [0142] 7) The MME 510 instructs handover by sending an st data is transmitted/received through the transmission path of UE to eNB 220, which is different from the first transmission path of UE to NodeB 210 ) as required by claims 62, 71 and 76.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOO JEONG/
Primary Examiner, Art Unit 2473
4/21/2021